 



         

EX 10.1
 
EXECUTION COPY
PREGIS HOLDING I CORPORATION
2005 STOCK OPTION PLAN
NONQUALIFIED STOCK OPTION AGREEMENT FOR EMPLOYEES
          NONQUALIFIED STOCK OPTION AGREEMENT dated as of
[                    ], 2007 between Pregis Holding I Corporation, a Delaware
corporation (the “Company”) and [                                        ] (the
“Optionee”) (this “Agreement”).
          The Company’s Compensation Committee or the Company’s Board of
Directors acting as the Committee (in either case, the “Committee”) has
determined that the Optionee is one of the key employees of the Company or its
subsidiaries or affiliates, and that the objectives of the Company’s 2005 Stock
Option Plan (the “Plan”) will be furthered by awarding to the Optionee Options
under the Plan. Capitalized terms defined in the Plan and not otherwise defined
herein shall have the meaning given such terms in the Plan.
          In consideration of the foregoing and of the mutual undertakings set
forth in this Agreement, the Company and the Optionee agree as follows:
          SECTION 1. Grant of Option.
          1.1 The Company hereby grants to the Optionee an option (the “Option”)
to purchase [                    ] shares of Common Stock (“Common Stock”) of
the Company, at a purchase price of $13,000 per share.
          1.2 The Option granted hereby is intended to be a “nonqualified” stock
option subject to the provisions of section 83 of the Code and is not intended
to qualify as an “incentive stock option” subject to the provisions of section
422 of the Code.
          SECTION 2. Exercisability.
          2.1 Subject to Section 4 hereof regarding a Transaction, the Option
shall be exercisable for the number of shares and at the times provided in the
following schedule subject to continued employment by the Company or its
subsidiaries or affiliates:

      Criteria for Exercisability   Number of Shares
Exercisable as of January 1, 2008, if Optionee’s incentive bonus plan EBITDA
target is achieved
  [                    ]
 
   
Exercisable as of January 1, 2009, if Optionee’s incentive bonus plan EBITDA
target is achieved
  [                    ]
 
   
Exercisable as of January 1, 2010, if Optionee’s incentive bonus plan EBITDA
target is achieved
  [                    ]

 



--------------------------------------------------------------------------------



 



          2.2 Subject to Section 4 hereof and the terms of the Plan, the Option
will terminate as to any and all shares of Common Stock for which the Option has
not yet been exercised on [                    ], 2017.
          SECTION 3. Method of Exercise.
          3.1 The Option or any part thereof may be exercised only by giving
written notice to the Company in the form of Exhibit A hereto, which notice
shall state the election to exercise the Option and the number of whole and
fractional shares of Common Stock with respect to which the Option is being
exercised. Such notice must be accompanied by payment of the full purchase price
for the number of shares purchased.
          3.2 Payment of the purchase price shall be made by certified or
official bank check payable to the Company. As soon as it is practicable after
it receives payment of the purchase price, the Company shall deliver to the
Optionee a certificate or certificates for the shares of Common Stock acquired
pursuant to the Option.
          SECTION 4. Termination of Employment.
          The Option granted hereby shall terminate and expire on the day the
Optionee’s employment is terminated in the event of a termination for Cause and
in accordance with the provisions of Section 2.4 of the Plan. Upon the
occurrence of a Transaction (as defined in the Plan), the Option shall become
immediately exercisable in full. Any Common Stock issued pursuant to exercise of
this Option is subject to the right of the Company to purchase set forth in
Section 2.4 of the Plan.
          SECTION 5. Nonassignability.
          No right granted to the Optionee under the Plan or this Agreement
shall be assignable or transferable (whether by operation of law or otherwise
and whether voluntarily or involuntarily), other than by will or by the laws of
descent and distribution. All rights granted to the Optionee under the Plan or
this Agreement shall be exercisable only by the Optionee or his estate, heirs or
personal representatives.
          SECTION 6. Right of Discharge Reserved.
          Nothing in the Plan or in this Agreement shall confer upon the
Optionee any right to continue in the employ or service of the Company or any of
its subsidiaries or affiliates or affect any right which the Company or any of
its subsidiaries or affiliates may have to terminate the employment or services
of the Optionee.
          SECTION 7. No Rights as a Stockholder.
          Neither the Optionee nor any person succeeding to the Optionee’s
rights hereunder shall have any right as a stockholder with respect to any
shares subject to the Option until the date of the issuance of a stock
certificate to him for such shares. Except for adjustments made pursuant to
Section 3.4 of the Plan, no adjustment shall be made for dividends,

 



--------------------------------------------------------------------------------



 



distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities or other property) for which the record date is prior to the
date such stock certificate is issued.
          SECTION 8. Plan Provisions to Prevail.
          This Agreement shall be subject to all of the terms and provisions of
the Plan, which are incorporated hereby and made a part hereof. In the event
there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern.
          SECTION 9. Optionee’s Acknowledgments.
          By entering into this Agreement the Optionee agrees and acknowledges
that (a) he has received and read a copy of the Plan and accepts this Option
subject to the terms and provisions of the Plan, and (b) no member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any award thereunder. As a condition to the issuance
of shares of Common Stock under this Option, the Optionee authorizes the Company
to withhold in accordance with applicable law from any compensation payable to
him any taxes required to be withheld by the Company under federal, state, or
local law as a result of his exercise of this Option.
          SECTION 10. Section Headings.
          The Section headings contained herein are for the purposes of
convenience only and are not intended to define or limit the contents of said
Sections.
          SECTION 11. Notices.
          Any notice to be given to the Company hereunder shall be in writing
and shall be addressed to the Secretary of the Company, Sanford Krieger, c/o AEA
Investors Inc., 65 East 55th Street, New York, New York 10022 or at such other
address as the Company may hereinafter designate to the Optionee by notice as
provided herein. Any notice to be given to Optionee shall be given at the
address set forth on the signature page hereof, or at such other address as
Optionee may hereinafter designate to the Company by notice as provided herein.
Notices hereunder shall be deemed to have been duly given when personally
delivered or mailed by registered or certified mail to the party entitled to
receive them.
          SECTION 12. Successors and Assigns.
          This Agreement shall be binding upon and inure to the benefit of the
parties hereto and the successors and assigns of the Company and, to the extent
set forth in Section 5, the estate, heirs or personal representatives of the
Optionee.
          SECTION 13. Governing Law.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the choice of laws
principles thereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

                  PREGIS HOLDING I CORPORATION      
 
  By:        
 
     
 
Name:    
 
      Title:      
 
 
 
        [                                                
                                                
                                        ]    

 



--------------------------------------------------------------------------------



 



Exhibit A
EXERCISE NOTICE
[To be executed upon exercise of Stock Option]
To Pregis Holding I Corporation,
          The undersigned hereby irrevocably elects to exercise the right of
purchase represented by the attached Stock Option Agreement dated as of
                                        , and to purchase thereunder
                     shares of Common Stock (“Common Stock”), as provided for
therein, and tenders herewith payment of the exercise price in full in the form
of a certified or official bank check in the amount of $                    .
          The undersigned represents and warrants to you that:
          Acquisition for Own Account. The undersigned is acquiring the Common
Stock for his/her own account for investment and not with a view to the sale or
distribution thereof or with any present intention of distributing or selling
the same.
          Securities Act Restrictions. The undersigned covenants and agrees that
he/she will not sell, assign, transfer, pledge or otherwise dispose of any of
the shares of Common Stock acquired by the undersigned hereunder unless and
until they are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or unless an exemption from such registration is available
and until the undersigned shall have delivered to Pregis Holding I Corporation a
written opinion of counsel reasonably satisfactory to Pregis Holding I
Corporation that the disposition is in compliance with the requirements of the
Securities Act. The undersigned acknowledges that he/she understands that the
Common Stock is not so registered.
          Please issue a certificate or certificates for such shares of Common
Stock in the name of:

             
Name:
                     
 
           
Address:
                     
 
            Social Security or Tax I.D. Number:        
 
           
 
      (Please print)    

             
 
  Signature        
 
           

Dated                                         , 200_.

 